


Exhibit 10.1


[sprintlogo.jpg]




Sprint - Finance
Mailstop: KSOPHF0410-4A427
6200 Sprint Parkway
Overland Park, KS 66251


March 4, 2013


Ryan Siurek
6480 Sprint Parkway
Overland Park, KS 66251


Dear Ryan:


I am pleased to inform you that you have been selected to receive a special cash
retention award.


This retention award consists of two payments totaling $132,500. You will vest
in your award 50% the earlier of 1) the Sprint-SoftBank transaction closing, or
2) October 31, 2013. The second 50% will vest one year after the date the first
payment vests. Payments will be made as soon as administratively practicable
following vesting.


Additional terms of award payment -
•
Involuntary termination without cause:

◦
In addition to your severance package, if your employment is involuntarily
terminated without cause, you will receive the entire award payment as soon as
administratively practicable after termination.

•
Termination for any other reason:

◦
If you have a termination of employment for any other reason (including
voluntary termination, acceptance of a voluntary separation package, termination
for cause, or unsatisfactory performance), you will forfeit any unpaid retention
award payments in their entirety.



I look forward to your ongoing contributions.


Best Regards,




Joseph J. Euteneuer
Chief Financial Officer








